AB:MWG

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
– – – – – – – – – – – – – – – – –X

UNITED STATES OF AMERICA                           AFFIDAVIT IN SUPPORT OF
                                                   REMOVAL TO THE
        - against -                                MIDDLE DISTRICT OF
                                                   PENNSYLVANIA
TARIEK HENSON MITCHELL,
                                                   (Fed. R. Crim. P. 5)
                         Defendant.
                                                   No. 20-MJ-420
– – – – – – – – – – – –– – – –X

EASTERN DISTRICT OF NEW YORK, SS:

              CHRISTOPHER KOTTMEIER, being duly sworn, deposes and states that he

is a Special Agent with the Federal Bureau of Investigation (“FBI”), duly appointed

according to law and acting as such.

              On or about May 28, 2020, the United States District Court for the Middle

District of Pennsylvania issued an arrest warrant commanding the arrest of the defendant

TARIEK HENSON MITCHELL in connection with an indictment charging the defendant

with one count of conspiracy to distribute heroin, fentanyl and cocaine base, in violation of

Title 21, United States Code, Section 846.




                                               1
                The source of your deponent’s information and the grounds for his belief are

as follows: 1

                1.    On or about May 28, 2020, the United States District Court for the

Middle District of Pennsylvania issued an arrest warrant commanding the arrest of the

defendant TARIEK HENSON MITCHELL in connection with an indictment charging the

defendant with one count of conspiracy to distribute heroin, fentanyl and cocaine base, in

violation of Title 21, United States Code, Section 846. True and correct copies of the arrest

warrant and the indictment are attached as Exhibit A and Exhibit B, respectively.

                2.    On June 8, 2020, an individual claiming to be the defendant TARIEK

HENSON MITCHELL’s sister called the FBI and stated, in sum and substance, that the

defendant wished to self-surrender to the FBI in Brooklyn, New York. FBI agents arranged

to meet the defendant and the defendant’s sister outside the United States District Court for

the Eastern District of New York in Brooklyn, New York.

                3.    Later that day, the defendant TARIEK HENSON MITCHELL

surrendered to FBI agents, including myself, outside the United States District Court for the

Eastern District of New York in Brooklyn, New York. The defendant presented a

Pennsylvania LGHQWLILFDWLRQFDUG, which states that his name is “Tariek Henson Mitchell”

and his date of birth, which matches the date of birth of the “Tariek Henson Mitchell”

wanted in the Middle District of Pennsylvania. In addition, I have reviewed a photograph of

the “Tariek Henson Mitchell” wanted in the Middle District of Pennsylvania. Based on that



       1
         Because the purpose of this affidavit is to set forth only those facts necessary to
establish probable cause for removal, I have not described all the relevant facts and
circumstances of which I am aware.
                                                2
EXHIBIT A
EXHIBIT B
Case 3:20-cr-00108-MEM Document 1 Filed 05/28/20 Page 1 of 20
Case 3:20-cr-00108-MEM Document 1 Filed 05/28/20 Page 2 of 20
Case 3:20-cr-00108-MEM Document 1 Filed 05/28/20 Page 3 of 20
Case 3:20-cr-00108-MEM Document 1 Filed 05/28/20 Page 4 of 20
Case 3:20-cr-00108-MEM Document 1 Filed 05/28/20 Page 5 of 20
Case 3:20-cr-00108-MEM Document 1 Filed 05/28/20 Page 6 of 20
Case 3:20-cr-00108-MEM Document 1 Filed 05/28/20 Page 7 of 20
Case 3:20-cr-00108-MEM Document 1 Filed 05/28/20 Page 8 of 20
Case 3:20-cr-00108-MEM Document 1 Filed 05/28/20 Page 9 of 20
Case 3:20-cr-00108-MEM Document 1 Filed 05/28/20 Page 10 of 20
Case 3:20-cr-00108-MEM Document 1 Filed 05/28/20 Page 11 of 20
Case 3:20-cr-00108-MEM Document 1 Filed 05/28/20 Page 12 of 20
Case 3:20-cr-00108-MEM Document 1 Filed 05/28/20 Page 13 of 20
Case 3:20-cr-00108-MEM Document 1 Filed 05/28/20 Page 14 of 20
Case 3:20-cr-00108-MEM Document 1 Filed 05/28/20 Page 15 of 20
Case 3:20-cr-00108-MEM Document 1 Filed 05/28/20 Page 16 of 20
Case 3:20-cr-00108-MEM Document 1 Filed 05/28/20 Page 17 of 20
Case 3:20-cr-00108-MEM Document 1 Filed 05/28/20 Page 18 of 20
Case 3:20-cr-00108-MEM Document 1 Filed 05/28/20 Page 19 of 20
Case 3:20-cr-00108-MEM Document 1 Filed 05/28/20 Page 20 of 20
